Exhibit 10.38

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
31st day of July, 2014 (the “Effective Date”), by and between Campus Crest
Communities, Inc. (the “Company”), and Aaron Halfacre, an individual
(“Employee”) (the Company and Employee are hereinafter sometimes collectively
referred to as the “Parties”).

 

RECITALS

 

A. The Company desires to employ Employee as Executive Vice President – Capital
Markets of the Company on the terms and conditions hereinafter set forth.

 

B. Employee desires to accept such employment on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the Parties hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

1. Employment. The Company hereby employs Employee as Executive Vice President –
Capital Markets of the Company, and Employee hereby accepts such employment,
upon the terms and conditions hereinafter set forth. Employee shall be
responsible for investor relations interactions, earnings preparation, financial
planning and analysis, capital markets transactions executions, investor
strategies, improving and delivering consistent messaging to the public,
participating in Company growth strategies, and shall have such other duties and
authority as are customary for such position and as shall from time to time be
assigned to Employee by the Chief Financial Officer, the Chief Executive Officer
and the Board of Directors (“Board”) of the Company in their discretion.
Employee shall faithfully and to the best of his ability fulfill such duties and
shall devote his full business time, attention, skill and efforts with undivided
loyalty to the performance of such duties. Employee shall abide by all of the
rules, regulations and policies established or promulgated (whether communicated
in writing, electronically or orally) by the Company from time to time. Employee
agrees that so long as he is an employee of the Company he shall not, without
obtaining the express prior approval in writing of the Chief Executive Officer
and the Board of the Company, engage in any employment, consulting activity or
business other than for the Company. Notwithstanding the other provisions of
this Section 1, Employee is authorized to make and manage personal business
investments of his choice, including, without limitation, the management of
family-owned companies and investments, subject to the limitations set forth in
the Confidentiality and Noncompetition Agreement (as defined below) and provided
that such activities do not materially interfere with the performance of the
Employee’s duties under the Agreement.

 

2. Compensation and Benefits. During his employment under this Agreement,
Employee shall receive the compensation and benefits more particularly described
on Exhibit A attached hereto and made a part hereof. In the event the Company
terminates the Incentive Compensation Plan provided for in Exhibit A hereto, the
Company shall establish a new plan or such other arrangement as shall be
mutually agreeable to the Company and Employee which shall provide Employee with
substantially similar economic benefits to those provided under the Incentive
Compensation Plan. Furthermore, no amendment or modification to the Incentive
Compensation Plan during a performance cycle shall reduce the potential benefits
to be provided thereunder as established at the beginning of such performance
cycle without the consent of Employee. Any payments referenced hereunder shall
be subject to applicable taxes and other withholdings.

 



1

 



 

3. Term. This Agreement shall be for an initial term of two years, expiring on
the second anniversary of the date hereof; provided, however, it shall
automatically renew for additional one year terms on each anniversary date
hereof unless notice of expiration is given in writing at least 90 days prior to
expiration of the then current term. For the sake of clarity, notification of a
non-renewal by the Company within the prescribed 90 day period shall not be
considered a "termination" by the Company and as such, shall not invoke the
Payment Upon Termination provisions described in Section 3(B), below, which are
only applicable for a termination of employment occurring during the term.

 

The Company may terminate this Agreement at any time for Cause or without Cause
(as defined below). Employee may terminate this Agreement at any time with or
without Good Reason (as defined below) upon delivery to the Company of thirty
(30) days written notice. Termination of this Agreement shall terminate
completely Employee’s employment with the Company, including, but not limited
to, his role as an officer. If Employee is serving as a member of the Company’s
Board, Employee agrees to resign from the Board effective immediately upon
termination of this Agreement.

 

(A) Termination Date. The date which the Board of the Company designates as the
termination date or, if Employee terminates this Agreement, the date designated
by Employee as stated in the written notice delivered to the Company, shall be
referred to herein as the “Termination Date.”

 

(B) Payment Upon Termination.

 

(i) Termination By Employee. In the event Employee terminates this Agreement,
the Company shall be obligated to pay Employee that pro-rata portion of his
current bi-weekly Base Salary payment, as adjusted for any increase thereto,
which is earned but unpaid as of the Termination Date, any earned but unpaid
incentive compensation, any accrued but unpaid paid time off (“PTO”) due to him
through the Termination Date and any unreimbursed expenses. Employee will not be
entitled to, nor will he receive, any type of severance payment, unless he has
Good Reason, as defined below, to terminate this Agreement. If Employee has Good
Reason then he shall receive the severance outlined in subsection (B)(ii)(b)
below addressing Termination by the Company without Cause, subject to its
requirements for receipt of such payment. If Employee terminates Employee’s
employment pursuant to this subsection (B)(i), then the Company, at its option,
may require Employee to cease providing services during the thirty (30) day
notice period required therein; provided, however, for purposes of calculating
payment upon termination under this Agreement, Employee shall be treated as if
he was employed during such thirty (30) day period. “Good Reason” shall mean (1)
a material involuntary reduction in Employee’s duties, authority, reporting
responsibility or function by the Company, (2) a material reduction in
Employee’s compensation package other than as mutually agreed, (3) Employee’s
involuntary relocation to a principal place of work more than thirty (30) miles
from Charlotte, North Carolina or (4) a material breach by the Company of its
obligations hereunder, provided that, upon the occurrence of any of these acts
or omissions, Employee gives the Company notice of his belief that he has Good
Reason to terminate this Agreement and the Company fails to cure within thirty
(30) business days of receipt of Employee’s notice, and the Employee resigns
within thirty (30 days after the end of such thirty (30) day cure period.

 



2

 



 

(ii) Termination By Company.

 

(a) Cause. The Company may terminate this Agreement for Cause effective
immediately upon written notice to Employee stating the facts constituting such
Cause. If Employee is terminated for Cause, the Company shall be obligated to
pay Employee that pro-rata portion of his current bi-weekly Base Salary payment,
as adjusted for any increase thereto, which is earned but unpaid as of the
Termination Date, any earned but unpaid incentive compensation, any accrued but
unpaid PTO due to him through the Termination Date and any unreimbursed
expenses. Employee will not be entitled to, nor will he receive, any type of
severance payment. The term “Cause” shall mean: (1) Employee’s act of gross
negligence or misconduct that has the effect of injuring the business of the
Company or its parent, subsidiaries or affiliates, taken as a whole, in any
material respect, (2) Employee’s conviction or plea of guilty or nolo contendere
to the commission of a felony by Employee, (3) the commission by Employee of an
act of fraud or embezzlement against the Company, its parent, subsidiary or
affiliates, or (4) Employee’s willful breach of any material provision of this
Agreement or that certain Confidentiality and Noncompetition Agreement between
Employee and the Company which shall be entered into contemporaneously with this
Agreement (the “Confidentiality and Noncompetition Agreement”).

 

(b) Without Cause. The Company may terminate this Agreement without Cause
effective immediately upon notice to Employee. In the event the Company
terminates this Agreement without Cause, the Company shall pay to Employee in
addition to the amounts under the first sentence of Subsection B(i) above, a
cash payment equal to two times the sum of: (i) Employee’s then current annual
Base Salary, as adjusted for any increase thereto and (ii) an amount equal to
the bonus paid to Employee for the prior year (provided that, if no incentive
bonus was paid in the prior year the amount shall be 50% of the “target amount”
as defined in the Company’s Incentive Compensation Plan for the year in which
notice is given). Any amounts payable under this subparagraph shall be paid in
equal monthly installments over a period of 24 months commencing no later than
sixty (60) days following Employee’s Termination Date, shall be subject to
applicable withholdings and shall be subject to Employee signing a Release (as
defined below) on or before the sixtieth (60th) day following Employee’s
Termination Date and all revocation periods applicable to such Release having
expired on or prior to the sixtieth (60th) day following Employee’s Termination
Date. Such payments will commence within sixty (60) days following Executive’s
termination, with the exact commencement of payments to be determined in the
sole discretion of the Company, provided that if such sixty (60) day period
commences in one calendar year and ends in the next, the payments will commence
in the second calendar year with the first payment to include all payment that
would have otherwise been made but for the provisions of this sentence. For the
avoidance of doubt, Employee shall not be entitled to any severance and bonus
payments if the Employee has not signed the Release, and if all revocation
period applicable to the Release have not expired on or prior to the sixtieth
(60th) day following Employee’s Termination Date. In addition, the severance and
bonus payments outlined in this Section are contingent on Employee fully
complying with the terms of the Confidentiality and Noncompetition Agreement
signed contemporaneously herewith. If Employee fails to so comply, Employee
agrees that the Company has the right to cease making the payments described in
this Section and that the Company is entitled to recover from Employee any
payments it has already made to Employee.

 

 



3

 



 

(iii) Change in Control. In the event, within 24 months following a Change in
Control of the Company: (A) Employee is terminated without Cause by the Company,
or (B) Employee terminates his employment for Good Reason, in lieu of the
severance payment outlined in (b) above, Employee will receive, in addition to
the amounts under the first sentence of Subsection B(i) above, a cash payment
equal to two times the sum of (i) Employee’s then current Base Salary, as
adjusted for any increase thereto and (ii) an amount equal to Employee’s
previous year’s Incentive Compensation Plan payment. In the event Employee did
not receive an Incentive Compensation Plan payment the previous year, the
incentive amount shall be 50% of the “target amount” as defined in the Company’s
Incentive Compensation Plan for the year in which termination occurs. Any
amounts payable under this subparagraph shall be paid in a lump sum within 60
days of the Termination Date subject to subsection 3(C) hereof, shall be subject
to applicable withholdings and shall be subject to Employee signing a Release on
or before the sixtieth (60th) day following Employee’s Termination Date and all
revocation periods applicable to such Release having expired on or prior to the
sixtieth (60th) day following Employee’s Termination Date. Such payments will
commence within sixty (60) days following Executive’s termination, with the
exact commencement of payments to be determined in the sole discretion of the
Company, provided that if such sixty (60) day period commences in one calendar
year and ends in the next, the payments will commence in the second calendar
year with the first payment to include all payment that would have otherwise
been made but for the provisions of this sentence. For the avoidance of doubt,
Employee shall not be entitled to any severance and bonus payments if the
Employee has not signed the Release, and if all revocation period applicable to
the Release have not expired on or prior to the sixtieth (60th) day following
Employee’s Termination Date. “Change in Control” means “a change in the
ownership of the corporation,” “a change in effective control of the
corporation,” or “a change in the ownership of a substantial portion of the
assets of the corporation” within the meaning of Section 1.409A-3(i)(5) of the
Treasury Regulations. The payments to Employee outlined in this Section are
contingent on Employee fully complying with the terms of the Confidentiality and
Noncompetition Agreement signed contemporaneously herewith. If Employee fails to
so comply, Employee agrees that the Company has the right to cease making the
payments described in this Section and that the Company is entitled to recover
from Employee any payments it has already made to Employee.

 

In the event it shall be determined that any payment or distribution to or for
the benefit of Employee under this subsection (iii) or the acceleration thereof
(the "Triggering Payment") would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or any
interest or penalties with respect to such excise tax (collectively, such excise
tax, together with any such interest or penalties, the "Excise Tax") (all such
payments and benefits, including any cash severance payments payable pursuant to
any other plan, arrangement or agreement, hereinafter referred to as the "Total
Payments"), then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement, the cash severance payments shall be reduced to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (A) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (B) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which
Employee would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). All determinations required to
be made under this subsection (iii) shall be made in writing within ten (10)
business days of the receipt of notice from Employee that there has been a
Triggering Payment by the independent accounting firm then retained by the
Company in the ordinary course of business (which firm shall provide detailed
supporting calculations to the Company and Employee) and such determinations
shall be final and binding on the Company and Employee. Any fees incurred as a
result of work performed by any independent accounting firm hereunder shall be
paid by the Company.

 

 

4

 



 

(iv) Vesting. In the event of: (i) a termination by the Company without Cause,
(ii) a termination by Employee for Good Reason, (iii) a Change in Control, or
(iv) the voluntary retirement of the Employee subsequent to reaching the age of
63, occurring prior to Employee fully vesting in any options or restricted
equity, then the vesting schedule shall be accelerated so that Employee will be
deemed fully vested with respect to such options or restricted equity.

 

(v) Disability. The Company may terminate Employee’s employment upon Employee’s
total disability. Employee shall be deemed to be totally disabled for purposes
of this Agreement if he is unable to perform his essential job duties under this
Agreement by reason of a mental or physical illness or condition lasting for a
period of 120 consecutive days or more, taking into consideration any reasonable
accommodations under the Americans with Disabilities Act, if applicable. The
determination as to whether Employee is totally disabled shall be made by a
licensed physician selected by the Company. Whether Employee is entitled to
receive his Base Salary during the period he is unable to work prior to
termination hereunder is contingent on other Company policies and the amount of
leave Employee has available to him under those policies. Upon termination by
reason of Employee’s disability, the Company’s sole and exclusive obligation
will be to pay Employee that pro-rata portion of his current bi-weekly Base
Salary payment, as adjusted for any increase thereto, which is earned but unpaid
as of the Termination Date, any earned but unpaid bonus and any accrued but
unpaid PTO due to him through the Termination Date.

 

(vi) Death. This Agreement shall terminate immediately and without any action on
the part of the Company if Employee dies. In such an event, Employee’s estate
shall receive from the Company, in a single lump sum, an amount equal to (i)
that pro-rata portion of his current bi-weekly Base Salary payment, as adjusted
for any increase thereto, which is earned but unpaid as of the date of
Employee’s death unless earlier terminated due to disability as set forth in
subsection 3(B)(v) above and (ii) any bonus compensation earned by Employee but
unpaid prior to Employee’s death, plus other death benefits, if any, generally
applicable to the Company’s employees.

 



5

 



 

(C) The following rules shall apply with respect to the distribution of payments
and benefits, if any, to be provided to Employee under Section 3(B) of this
Agreement, as applicable:

 

(i) Notwithstanding anything to the contrary contained herein, no payments shall
be made to Employee upon Employee’s termination of employment from the Company
under this Agreement unless such termination of employment is a “separation from
service” within the meaning of Section 409A of the Code. For purposes of
determining the timing of payments under this Section 3 only, “Termination Date”
shall be deemed to mean the date on which Employee experiences a “separation
from service” within the meaning of Section 409A of the Code.

 

(ii) It is intended that each installment of the payments and benefits provided
under this Section 3(B)(ii)(b), if any, shall be treated as a separate “payment”
for purposes of Section 409A of the Code.

 

(iii) Notwithstanding anything herein to the contrary, in the event that
Employee is deemed to be a "specified employee" for purposes of Section
409A(a)(2)(B)(i) of the Code, any payments to Employee hereunder that are
subject to the provisions of Section 409A of the Code shall not be made prior to
the six-month anniversary of Employee’s Termination Date.  Thereafter, any
payment that would otherwise have been made during the six-month period
beginning on Employee’s Termination Date will be paid, together with interest at
an annual rate (compounded monthly) equal to the federal short-term rate (as in
effect under Section 1274(d) of the Code on the termination date), to Employee
immediately following such six-month anniversary and no later than thirty (30)
days following such anniversary.

 

(iv) The amount of taxable expenses eligible for reimbursement during one
calendar year shall not affect the expenses eligible for reimbursement during
any subsequent calendar year. Reimbursement of expenses for a given calendar
year shall be made on or before the last day of the immediately following
calendar year. The right to reimbursement hereunder is not subject to
liquidation or exchange for another benefit.

 

4. Release. Employee agrees that payment by the Company of the amounts set out
above (in the event of a termination by the Company Without Cause, termination
by Employee for Good Reason or due to a Change in Control) is contingent upon
Employee executing a mutual release, acceptable to the Company and Employee (the
“Release”) which shall recite that such payment is in full and final settlement
of any and all actions, causes of actions, suits, claims, demands and
entitlements whatsoever which Employee has or may have against the Company or
which the Company may have against Employee, their respective affiliates and any
of their respective directors, officers, employees, shareholders,
representatives, successors and assigns arising out of Employee’s hiring, his
employment and the termination of his employment or this Agreement.

 

5. Expenses. The Company shall reimburse Employee for all necessary and
reasonable out-of-pocket travel and other business expenses incurred by
Employee, which relate to Employee’s duties hereunder, in accordance with the
Company’s relevant policies in effect from time to time.

 



6

 



 

6. Survival Of Certain Provisions. Any provisions hereof that, by their nature,
would survive the termination hereof shall not be discharged or dissolved upon,
but shall survive the termination of the employment of Employee with the
Company.

 

7. Representations And Warranties Of Employee. As of the date hereof and at all
times during the term hereof, Employee represents and warrants to the Company
that (a) Employee has not entered into and is not bound by any agreement,
understanding or restriction (including, without limitation, any covenant
restricting competition or solicitation or agreement relating to trade secrets
or confidential information) with any third party that in any way limits,
restricts or would prevent the employment of him by the Company under this
Agreement or the full and complete performance by him of all his duties and
obligations hereunder; and (b) the execution of this Agreement by him and the
employment of him by the Company under this Agreement will not result in, or
constitute a breach of, any term or condition of any other agreement,
instrument, arrangement or understanding between him and any third party, or
constitute (or, with notice or lapse of time, or both, would constitute) a
default, breach or violation of any such agreement, instrument, arrangement or
understanding, or which would accelerate the maturity of any duty or obligation
of him thereunder.

 

8. Indemnity. Employee acknowledges that the Company has relied upon the
representations contained in Section 7 hereof. Employee agrees to indemnify and
hold the Company, its directors, officers, employees, agents, representatives,
affiliates, parent, subsidiary and related companies, representatives and
consultants and their insurers and attorneys harmless against any and all
claims, liabilities, losses, damages, costs, fees or expenses including, without
limitation, reasonable legal fees and costs incurred by the Company, its
directors, officers, employees, agents, representatives, affiliates, parent,
subsidiary and related companies, representatives and consultants and their
insurers by reason of an alleged violation by Employee of any of the
representations contained in Section 7 hereof.

 

9. Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given upon receipt if delivered personally, or
when sent if mailed by registered or certified mail (return receipt requested)
to the Parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

 



  If to the Company Campus Crest Communities, Inc.     2100 Rexford Road, Suite
414     Charlotte, NC 28211     Attention: Donald L. Bobbitt Jr.         With
copy to Dawn H. Sharff, Esq.     Bradley Arant Boult Cummings LLP     One
Federal Place     1819 Fifth Avenue North     Birmingham, AL 35203         If to
Employee Aaron Halfacre     4415 Saint Davids Street     Philadelphia,
Pennsylvania 19127







 

7

 



 

10. Enforceability and Reformation; Severability. The Parties intend for all
provisions of this Agreement to be enforced to the fullest extent permitted by
law. Accordingly, in the event that any provision or portion of this Agreement
is held to be illegal, invalid or unenforceable, in whole or in part, for any
reason, under present or future law, such provision shall be severable and the
remainder thereof shall not be invalidated or rendered unenforceable or
otherwise adversely affected. Without limiting the generality of the foregoing,
if a court or arbitrator should deem any provision of this Agreement to create a
restriction that is unreasonable as to scope, duration or geographical area, the
Parties agree that the provisions of this Agreement shall be enforceable in such
scope, for such duration and in such geographic area as such court or arbitrator
may determine to be reasonable.

 

11. Benefit. The rights, obligations and interests of Employee hereunder may not
be sold, assigned, transferred, pledged or hypothecated. Employee shall have no
right to commute, encumber or dispose of the right to receive payments
hereunder, which payments and the right thereto are non-assignable and
non-transferable, and any attempted assignment or transfer shall be null and
void and without effect. This Agreement and its obligations shall inure to the
benefit of and be binding and enforceable by the successors and assigns of the
Company, including, without limitation, any purchaser of the Company, regardless
of whether such purchase takes the form of a merger, a purchase of all or
substantially all of the Company’s assets or a purchase of a majority of the
outstanding capital stock of the Company.

 

12. Dispute Resolution. All controversies, claims, issues and other disputes
(collectively, “Disputes”) arising out of or relating to this Agreement or
Employee’s employment hereunder shall be subject to the applicable provisions of
this Section.

 

(A) Arbitration. Except for actions seeking relief for violations of the
Confidentiality and Noncompetition Agreement, all Disputes shall be settled
exclusively by final and binding arbitration in Charlotte, North Carolina,
before a neutral arbitrator in an arbitration proceeding administered by the
American Arbitration Association (“AAA”) according to the National Rules for the
Resolution of Employment Disputes of AAA or, alternatively, upon mutual
agreement, to an arbitrator selected by Employee and the Company. Any dispute
regarding whether a Dispute is subject to arbitration shall be resolved by
arbitration.

 

(B) Interstate Commerce. The Parties hereto acknowledge that (i) they have read
and understood the provisions of this Section regarding arbitration and (ii)
performance of this Agreement will be in interstate commerce as that term is
used in the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and the parties
contemplate substantial interstate activity in the performance of this Agreement
including, without limitation, interstate travel, the use of interstate phone
lines, the use of the U.S. mail services and other interstate courier services.

 

(C) Waiver of Jury Trial. If any Dispute is not arbitrated for any reason, the
parties desire to avoid the time and expense relating to a jury trial of such
Dispute. Accordingly, the parties, for themselves and their successors and
assigns, hereby waive trial by jury of any Dispute. The Parties acknowledge that
this waiver is knowingly, freely, and voluntarily given, is desired by all
Parties and is in the best interests of all Parties.

 



8

 



 

13. Amendment. This Agreement may not be amended, modified or changed, in whole
or in part, except by a written instrument signed by a duly authorized officer
of the Company and by Employee.

 

14. Waiver. No failure or delay by either of the Parties in exercising any
right, power, or privilege under this Agreement shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege.

 

15. Access To Counsel. Employee acknowledges that he has had full opportunity to
review this Agreement and has had access to independent legal counsel of his
choice to the extent deemed necessary to interpret the legal effect hereof.

 

16. Governing Law. This Agreement shall be interpreted, construed and governed
according to the laws of the State of North Carolina. For any claims for relief
which are excepted from the arbitration provision as set out above, the Parties
submit to the service and exclusive personal jurisdiction of the federal or
state courts of Charlotte, North Carolina and irrevocably waive all defenses
inconsistent with the terms of this Section.

 

17. Fees And Costs. If either Party initiates any action or proceeding (whether
by arbitration or court proceeding) to enforce any of its rights hereunder or to
seek damages for any violation hereof, then, the Parties shall bear their
respective costs and expenses of any such action or proceeding; provided, that,
in addition to all other remedies that may be granted, the prevailing Party
shall be entitled to recover its reasonable attorneys’ fees and all other costs
that it may sustain in connection with such action or proceeding. If a dispute
is arbitrated, all costs and fees of the arbitrator(s) shall be paid by the
Company.

 

18. Offset. The Company shall have the right to offset against any sums payable
to Employee, any amounts owing to the Company as a result of expense account
indebtedness, failure to return Company property, or other advances or debts
due.

 

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Execution and delivery by facsimile
shall constitute good and valid execution and delivery unless and until replaced
or substituted by an original executed instrument.

 

20. Interpretation. The language used in this Agreement shall not be construed
in favor of or against either of the Parties, but shall be construed as if both
of the Parties prepared this Agreement. The language used in this Agreement
shall be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any such
Party.

 

21. Execution of Further Documents. The Parties covenant and agree that they
shall, from time to time and at all times, do all such further acts and execute
and deliver all such further documents and assurances as shall be reasonably
required in order to fully perform and carry out the terms of this Agreement.

 

 

9

 



 

22. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company, its successors and assigns, including, without
limitation, any entity which may acquire all or substantially all of the
Company’s assets and business or into which the Company may be consolidated or
merged, and Employee, his heirs, executors, administrators and legal
representatives. Employee may not assign any of his obligations under this
Agreement.

 

23. Entire Agreement. This Agreement and the Exhibit attached hereto represent
the entire understanding and agreement between the Parties with respect to the
subject matter hereof and shall supersede any prior agreements and understanding
between the Parties with respect to that subject matter.

 

24. Compliance with Section 409A of the Code. This Agreement is intended to
comply with, or otherwise be exempt from Section 409A of the Code, and any
regulations and Treasury guidance promulgated thereunder and all ambiguities
shall be interpreted in a manner consistent with such intent.

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first above written.

 

 

  CAMPUS CREST COMMUNITIES, INC.       By: /s/ Donnie Bobbitt   Name: Donnie
Bobbitt   Title: Chief Financial Officer           EMPLOYEE:       /s/ Aaron
Halfacre   AARON HALFACRE

 

 

10

 

 

Exhibit A

Compensation and Benefits

 

(A) Employee’s employment with the Company shall become effective on July 31,
2014. Within thirty days of the Effective Date, Employee shall receive a signing
bonus of $50,000, payable in shares of the Company, with the number of shares
determined by the price of Company shares at the close of trading on the
Effective Date. If Employee voluntarily terminates his employment with the
Company prior to the one year anniversary of the Effective Date, he will forfeit
to the Company the shares prior to his last day of employment. The Company shall
reimburse Employee up to $20,000 toward the costs of his relocation to
Charlotte, North Carolina, upon the receipt of appropriate moving transaction
receipts. If Employee voluntarily terminates his employment with the Company
prior to the one year anniversary of the Effective Date, he must repay to the
Company the amount of the reimbursed relocation expenses, prior to his last day
of employment.

 

(B) On the Effective Date, Employee shall be granted 30,000 Company restricted
shares under the Company’s Amended and Restated Equity Incentive Plan (the
“EICP”), which shares shall be eligible to vest over a three year period
following the Effective Date and which shares shall be subject to the terms and
conditions of separate award agreement. Any unvested Company restricted shares
will immediately vest at the time of a Change in Control. If the Employee is
terminated by the Company without Cause, the Employee terminates for Good
Reason, the Employee dies or the Employee is terminated due to his disability as
set forth in Section 3(B)(v) of the Agreement, any unvested Company restricted
shares will immediately vest.

 

(C) On the Effective Date, Employee shall be granted 50,000 Company performance
shares under the EICP which shall be eligible to vest as follows and which
performance shares shall be subject to the terms and conditions of a separate
award agreement:

 

(i) 10,000 Company performance shares shall vest, and fully vested Company
common shares shall promptly thereafter be delivered to Employee, upon the
Company's common share price closing at or above $9.00 per share;

 

(ii) 15,000 Company performance shares shall vest, and fully vested Company
common shares shall promptly thereafter be delivered to Employee, upon the
Company's common share price closing at or above $10.00 per share;

 

(iii) 15,000 Company performance shares shall vest, and fully vested Company
common shares shall promptly thereafter be delivered to Employee, upon the
Company's common share price closing at or above $11.50 per share; and

 

(iv) 10,000 Company performance shares shall vest, and fully vested Company
common shares shall promptly thereafter be delivered to Employee, upon the
Company's common share price closing at or above $13.00 per share.

 

(v) Notwithstanding the foregoing or anything in Section 3(B)(iv) of the
Agreement to the contrary, the performance shares shall not vest any earlier
than the first anniversary of the Effective Date and if the applicable share
price thresholds are satisfied prior to the first anniversary of the Effective
Date, the relevant portion of the Company performance shares shall not vest, and
Company common shares shall not be delivered, until the first anniversary of the
Effective Date, provided the Employee remains in service until such date. If
prior to the first anniversary of the Effective Date but after a time when the
Company’s common share price equals or exceeds one or more of the share price
thresholds above, the Employee is terminated by the Company without Cause, the
Employee terminates for Good Reason, the Employee dies or the Employee is
terminated due to his disability as set forth in Section 3(B)(v) of the
Agreement, the portion of the performance shares for which the share price
thresholds have been satisfied shall immediately vest and the Company common
shares shall promptly be delivered to the Employee. Notwithstanding anything in
the EICP or the Agreement to the contrary, in no event shall any of the
performance shares vest if Employee’s employment is terminated for any reason
prior to the attainment of the applicable share price thresholds.

 



11

 



 

(vi) If the share prices set forth above are not achieved prior to the third
anniversary of the Effective Date, the grants referenced in this Section (C)
shall be immediately forfeited.

 

(vii) Until such time as the Company performance shares may be forfeited, the
Employee will be paid an amount in dividends each quarter on the unvested
Company performance shares.

 

(viii) Notwithstanding anything in the EICP to the contrary, any unvested
Company performance shares will immediately vest at the time of a Change in
Control, and fully vested Company common shares shall promptly thereafter be
delivered to Employee, only if the share price thresholds have been satisfied
prior to the Change in Control.

 

(D) Employee shall initially receive a base salary of $275,000 per year (as such
base salary may hereafter from time to time be adjusted as provided herein, the
“Base Salary”). Thereafter, Employee’s Base Salary shall be reviewed annually by
the Company’s Compensation Committee and the Board of the Company and may be
adjusted upward in its sole discretion. The Base Salary shall be paid during the
period of employment, by direct deposit according to the Company’s current
standard pay practice of 26 pay periods per year (bi-weekly) or in accordance
with the Company’s relevant policies and practices in effect from time to time,
including normal payroll practices. The Base Salary and all other payments
hereunder shall be subject to all applicable employment and withholding taxes.

 

(E) In addition to the Base Salary, Employee is eligible to participate in the
Company’s Incentive Compensation Plan (the “Plan”) with an initial target
potential bonus equal to seventy five percent (75%) of his Base Salary, with the
potential to achieve one hundred (100%) of Base Salary if stretch performance
targets are achieved. This plan shall be approved annually by the Compensation
Committee and approved by the Board of the Company, which may include adjustment
in the target and stretch performance bonus amounts. Employee’s eligibility for
or entitlement to any payments under the Plan shall be subject to the terms of
the Plan.

 

(F) In accordance with its terms, Employee is eligible to participate in the
Company’s EICP with an annual target equity award with a value equal to seventy
five percent (75%) of his Base Salary, with the potential to achieve one hundred
(100%) of Base Salary if stretch performance targets are achieved. The annual
target shall be adjusted annually by the Compensation Committee and approved by
the Board of the Company. Employee’s eligibility for or entitlement to any
payments under the EICP shall be subject to the terms of the EICP.

 



12

 



 

(G) Contingent upon Board of Directors approval, you will be eligible for an
annual Long Term Incentive Plan grant equal to seventy five percent (75%) of
Base Salary each year. Subject to the approval of the Board of Directors, such
plan will provide for a three year rolling performance period pursuant to which
bonuses can be earned based upon the performance of the Company as measured by
Funds From Operations per share growth and other shareholder value creation
measurements, as determined by the Board of Directors.

 

(H) Subject to, and in accordance with, their terms, Employee shall be entitled
to participate in any plans, insurance policies or contracts maintained by the
Company relating to retirement, health, disability, auto, and other related
benefits, as they may be amended from time to time. These currently include
health, dental and life insurance, and 401K. Employee’s rights and entitlements
with respect to any such benefits shall be subject to the provisions of the
relevant plans, contracts or policies providing such benefits. In addition,
Employee shall be entitled to participate in the executive life insurance,
disability and non-qualified deferred compensation plans of the Company, as they
may be amended from time to time. In addition, Employee shall accrue vacation
and other paid time off benefits in accordance with the terms of the applicable
Company policy, as it may be amended from time to time. Nothing contained herein
or in any employment offer shall be deemed to impose any obligation on the
Company to maintain or adopt any such plans, policies or contracts or to limit
the Company’s right to modify or eliminate such plans, policies or contracts in
its sole discretion.

 

(I) Employee hereby acknowledges and agrees that, except as set forth in this
Exhibit, he shall not be entitled to receive any other compensation, payments or
benefits in connection with his employment under this Agreement.

 

 



13

 

 

